DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 17-36 are pending, with claims 17, 24, and 31 currently amended.

Terminal Disclaimer
The terminal disclaimer filed on November 05, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,109,643 B2, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
Examiner acknowledges the Terminal Disclaimer filed on November 05, 2021. The Double Patenting rejections in the previous Office Action filed on October 05, 2021 are hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17, 21-24, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi et al. (US PG-Pub No.: 2012/0241844 A1, hereinafter, “Iguchi”), prior art of record, in view of Lim et al. (US PG-Pub No.: 2013/0214344 A1, hereinafter, “Lim”), prior art of record.
Regarding claim 17, Iguchi discloses a semiconductor memory device (110; see Iguchi, FIGs. 1-2) comprising:
a substrate (11, FIG. 2);
an insulating layer (13, ¶ [0061]) provided above the substrate (11, FIG. 2);
a conductive layer (CP+CPC, ¶ [0052]) including a first film (CP) and a second film (CPC), the second film (CPC) being provided above the insulating layer (13) and the first film (CP) being provided on the second film (CPC, FIG. 2; amend claim limitation to the first film inside and in direct contact with the second film would overcome the rejection);

a semiconductor body (SP1, ¶ [0035]) extending in the first direction (up-down direction) through the stacked body (ML) and including a lower end portion (lower end of SP1) below the stacked body (ML, FIG. 2);
a memory portion (48, ¶ [0059]) provided between the semiconductor body (SP1) and one of the plurality of electrode layers (61, FIG. 2); and
a bit line (BL, FIG. 2) electrically connected to an upper end portion of the semiconductor body (SP1) above the stacked body (ML, FIG. 1),
the lower end portion of the semiconductor body (SP1) projecting into the first film (CP) of the conductive layer (CP+CPC) and being in contact with the first film (CP, FIG. 2), the lower end portion of the semiconductor body (SP1) being provided above an upper surface (an upper surface directly under CP) of the second film (CPC) of the conductive layer (CP+CPC), the first film (CP) including silicon (SP and CP are made of the same material, ¶ [0003] and FIG. 2).
Iguchi is silent regarding that the second film (CPC) including metal.
However, Lim discloses a semiconductor memory device (see Lim, FIG. 3), wherein a conductive layer (150a) comprises tungsten (¶ [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Iguchi’s second film, which is a conductive layer, including metal, as taught by Lim, since the selection of a known prima facie obviousness determination. See MPEP § 2144.07.
Note: “in contact with” in line 15 is interpreted as “in direct contact with.”


Regarding claim 21, Iguchi in view of Lim discloses the device according to claim 17, further comprising: a source layer (SL+SP2; Iguchi, FIG. 2) coupled to the semiconductor body (SP1) via the conductive layer (CPC+CP), the lower end portion of the semiconductor body (SP1) being electrically connectable to the source layer (SL+SP2) via the conductive layer (CP+CPC) without intervening of any other semiconductor body (FIG. 2).

Regarding claim 22, Iguchi in view of Lim discloses the device according to claim 17, further comprising: a plurality of insulating films (42+43+IL; Iguchi, ¶ [0059] and FIG. 2) extending in the first direction (up-down direction) through the stacked body (ML) to reach the conductive layer (CPC+CP, FIG. 2).

Regarding claim 23, Iguchi in view of Lim discloses the device according to claim 22, wherein the insulating films (42+43+IL) further extend in a second direction (front-back direction, 42+43+IL are 3-D, therefore extends in all the directions) crossing the first direction (up-down direction) and a bit line extending direction (left-right direction), the insulating films (42+43+IL) dividing the stacked body (ML) in the bit line extending direction (left-right direction; Iguchi, FIG. 2).
claim 24, Iguchi discloses a semiconductor memory device (110; see Iguchi, FIGs. 1-2) comprising:
a substrate (11, FIG. 2);
an insulating layer (13, ¶ [0061]) provided above the substrate (11, FIG. 2);
a conductive layer (CP+CPC, ¶ [0052]) including a first film (CP) and a second film (CPC), the second film (CPC) being provided above the insulating layer (13) and the first film (CP) being provided on the second film (CPC, FIG. 2);
a stacked body (ML, FIG. 2) provided above the conductive layer (CPC+CP) and including a plurality of electrode layers (61, ¶ [0036]) separately stacked from each other in a first direction (up-down direction, FIG. 2);
a semiconductor body (SP1, ¶ [0035]) extending in the first direction (up-down direction) through the stacked body (ML) and including a lower end portion (lower end of SP1) below the stacked body (ML, FIG. 2);
a memory portion (48, ¶ [0059]) provided between the semiconductor body (SP1) and one of the plurality of electrode layers (61, FIG. 2); and
a bit line (BL, FIG. 2) electrically connected to an upper end portion of the semiconductor body (SP1) above the stacked body (ML, FIG. 1),
both of the semiconductor body (SP1) and the first film (CP) including silicon (SP and CP are made of the same material, ¶ [0003] and FIG. 2), and
the first film (CP) being formed as a different body from the semiconductor body (SP1) and being in contact with the lower end portion of the semiconductor body (SP1, FIG. 2), and an interface being formed between the lower end portion of the 
Iguchi fails to explicitly disclose that the second film (CPC) includes metal.
However, Lim discloses a semiconductor memory device (see Lim, FIG. 3), wherein a conductive layer (150a) comprises tungsten (¶ [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Iguchi’s second film, which is a conductive layer, including metal, as taught by Lim, since the selection of a known material (tungsten) based on its suitability for its intended use (to form a conductive layer) supports a prima facie obviousness determination. See MPEP § 2144.07.

Regarding claim 28, Iguchi in view of Lim discloses the device according to claim 24, further comprising: a source layer (SL+SP2; Iguchi, FIG. 2) coupled to the semiconductor body (SP1) via the conductive layer (CPC+CP), the lower end portion of the semiconductor body (SP1) being electrically connectable to the source layer (SL+SP2) via the conductive layer (CPC+CP) without intervening of any other semiconductor body (FIG. 2).

Regarding claim 29, Iguchi in view of Lim discloses the device according to claim 24, further comprising: a plurality of insulating films (42+43+IL; Iguchi, ¶ [0059] and FIG. 2) extending in the first direction (up-down direction) through the stacked body (ML) to reach the conductive layer (CP+CPC, FIG. 2).

claim 30, Iguchi in view of Lim discloses the device according to claim 29, wherein the insulating films (42+43+IL) further extend in a second direction (front-back direction, 42+43+IL are 3-D, therefore extends in all the directions) crossing the first direction (up-down direction) and a bit line extending direction (left-right direction), the insulating films (42+43+IL) dividing the stacked body (ML) in the bit line extending direction (left-right direction; Iguchi, FIG. 2).

Claims 18, 20, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi et al. (US PG-Pub No.: 2012/0241844 A1, hereinafter, “Iguchi”), prior art of record, in view of Lim et al. (US PG-Pub No.: 2013/0214344 A1, hereinafter, “Lim”), prior art of record, as applied to claims 17 and 24 above, and further in view of Fukuzumi et al. (US PG-Pub No.: 2010/0244119 A1, hereinafter, “Fukuzumi”), prior art of record.
Regarding claim 18, Iguchi in view of Lim discloses the device according to claim 17, wherein and the second film (CPC) includes tungsten (Lim, ¶ [0108]).
Iguchi in view of Lim is silent regarding that the first film (CP) includes polysilicon.
However, Fukuzumi discloses a semiconductor memory device (see Fukuzumi, FIG. 1A), wherein a semiconductor pillar (SP) comprises polysilicon (¶ [0065]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Iguchi’s first film CP, which has the same material as SP, comprising polysilicon, as taught by Fukuzumi, since the selection of a known material (polysilicon) based on its suitability for its intended use (to form a prima facie obviousness determination. See MPEP § 2144.07.

Regarding claim 20, Iguchi in view of Lim discloses the device according to claim 17, wherein: the semiconductor body (SP1) has a cylindrical shape (FIG. 1) extending in the first direction (up-down direction).
Iguchi in view of Lim is silent regarding that a core insulator is provided inside the semiconductor body (SP) of cylindrical shape.
However, Fukuzumi discloses a semiconductor memory device (see Fukuzumi, FIG. 1A), comprising a core insulator (68, ¶ [0065]) inside a semiconductor body (SP, FIG. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a core insulator inside the semiconductor body (SP) of cylindrical shape of Iguchi in view of Lim, as taught by Fukuzumi, in order to improve device characteristics (Fukuzumi, ¶ [0007]).

Regarding claim 25, Iguchi in view of Lim discloses the device according to claim 24, wherein and the second film (CPC) includes tungsten (Lim, ¶ [0108]).
Iguchi in view of Lim is silent regarding that the first film (CP) includes polysilicon.
However, Fukuzumi discloses a semiconductor memory device (see Fukuzumi, FIG. 1A), wherein a semiconductor pillar (SP) comprises polysilicon (¶ [0065]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Iguchi’s first film CP, which has the prima facie obviousness determination. See MPEP § 2144.07.

Regarding claim 27, Iguchi in view of Lim discloses the device according to claim 24, wherein: the semiconductor body (SP1) has a cylindrical shape (FIG. 1) extending in the first direction (up-down direction).
Iguchi in view of Lim is silent regarding that a core insulator is provided inside the semiconductor body (SP) of cylindrical shape.
However, Fukuzumi discloses a semiconductor memory device (see Fukuzumi, FIG. 1A), comprising a core insulator (68, ¶ [0065]) inside a semiconductor body (SP, FIG. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a core insulator inside the semiconductor body (SP) of cylindrical shape of Iguchi in view of Lim, as taught by Fukuzumi, in order to improve device characteristics (Fukuzumi, ¶ [0007]).

Claims 31-32 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi et al. (US PG-Pub No.: 2012/0241844 A1, hereinafter, “Iguchi”), prior art of record, in view of Lim et al. (US PG-Pub No.: 2013/0214344 A1, hereinafter, “Lim”), prior art of record, and further in view of Fukuzumi et al. (US PG-Pub No.: 2010/0244119 A1, hereinafter, “Fukuzumi”), prior art of record.
claim 31, Iguchi discloses a semiconductor memory device (110; see Iguchi, FIGs. 1-2) comprising:
a substrate (11, FIG. 2);
an insulating layer (13, ¶ [0061]) provided above the substrate (11, FIG. 2);
a conductive layer (CP+CPC, ¶ [0052]) including a first film (CP) and a second film (CPC), the second film (CPC) being provided above the insulating layer (13) and the first film (CP) being provided on the second film (CPC, FIG. 2);
a stacked body (ML, FIG. 2) provided above the conductive layer (CP+CPC) and including a plurality of electrode layers (61, ¶ [0036]) separately stacked from each other in a first direction (up-down direction);
a semiconductor body (SP1, ¶ [0035]) having a cylindrical shape extending in the first direction (up-down direction) through the stacked body (ML) and including a lower end portion (lower portion of SP1) below the stacked body (ML, FIG. 2);
a memory portion (48, ¶ [0059]) provided between the semiconductor body (SP1) and one of the plurality of electrode layers (61, FIG. 2); and
a bit line (BL, FIG. 2) electrically connected to an upper end portion of the semiconductor body (SP1) above the stacked body (ML, FIG. 1),
the lower end of portion of the semiconductor body (SP1) being provided above an upper surface (an upper surface directly under CP) of the second film (CPC) of the conductive layer (CP+CPC), the lower end portion of the semiconductor body (SP1) being in contact with the first film (CP), the first film (CP) including silicon (SP and CP are made of the same material, ¶ [0003] and FIG. 2).

However, Lim discloses a semiconductor memory device (see Lim, FIG. 3), wherein a conductive layer (150a) comprises tungsten (¶ [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Iguchi’s second film, which is a conductive layer, including metal, as taught by Lim, since the selection of a known material (tungsten) based on its suitability for its intended use (to form a conductive layer) supports a prima facie obviousness determination. See MPEP § 2144.07.
Iguchi in view of Lim is silent regarding a core insulator provided inside the semiconductor body (SP1); the lower end portion of the semiconductor body (SP1) contacting with the first film (CP) being interposed between the first film (CP) of the conductive layer (CP+CPC) and the core insulator in the first direction (up-down direction.
However, Fukuzumi discloses a semiconductor memory device (see Fukuzumi, FIG. 1), comprising a core insulator (68, ¶ [0065]) inside a semiconductor body (SP, FIG. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a core insulator inside the semiconductor body (SP) of Iguchi in view of Lim, as taught by Fukuzumi, in order to 

Regarding claim 32, Iguchi in view of Lim and Fukuzumi discloses the device according to claim 31, wherein the second film (CPC) includes tungsten (Lim, ¶ [0108]).
Iguchi is silent regarding that the first film (CP) includes polysilicon.
However, Fukuzumi discloses that a semiconductor pillar (SP in FIG. 1A) comprises polysilicon (¶ [0065]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Iguchi’s first film CP, which has the same material as SP, comprising polysilicon, as taught by Fukuzumi, since the selection of a known material (polysilicon) based on its suitability for its intended use (to form a semiconductor pillar) supports a prima facie obviousness determination. See MPEP § 2144.07.

Regarding claim 34, Iguchi in view of Lim and Fukuzumi discloses the device according to claim 31, further comprising: a source layer (SL+SP2; Iguchi, FIG. 2) coupled to the semiconductor body (SP1) via the conductive layer (CP+CPC), the lower end portion of the semiconductor body (SP1) being electrically connectable to the source layer (SL+SP2) via the conductive layer (CP+CPC) without intervening of any other semiconductor body (FIG. 2). 
claim 35, Iguchi in view of Lim and Fukuzumi discloses the device according to claim 31, further comprising: a plurality of insulating films (42+43+IL; Iguchi, ¶ [0059] and FIG. 2) extending in the first direction (up-down direction) through the stacked body (ML) to reach the conductive layer (CP+CPC, FIG. 2).

Regarding claim 36, Iguchi in view of Lim and Fukuzumi discloses the device according to claim 35, wherein the insulating films (42+43+IL) further extend in a second direction (front-back direction, 42+43+IL are 3-D, therefore extends in all the directions) crossing the first direction (up-down direction) and a bit line extending direction (left-right direction), the insulating films (42+43+IL) dividing the stacked body (ML) in the bit line extending direction (left-right direction; Iguchi, FIG. 2).

Allowable Subject Matter
Claims 19, 26, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Note: “adjacent to” in line 2 of claims 19, 26, and 33 is interpreted as “closest to.”

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject of claims 19, 26, and 33, in particular, one of the plurality of electrode layers closest to the conductive layer in the first direction is a source side selection gate.
Response to Arguments
Applicant's arguments filed on 11/04/2021 regarding claims 17, 24, and 31 have been fully considered but they are not persuasive. Regarding claims 17 and 31, Applicant alleged that Iguchi fails to disclose that the lower end portion of the semiconductor body being provided above an upper surface of the second film of the conductive layer (Remarks, pages 10-12 and 17). Examiner respectfully disagrees. As shown in Iguchi’s FIG. 2, the second film CPC have several upper surfaces, and the lower end portion of the semiconductor body SP1 is above an upper surface of CPC directly under CP. Regarding claims 24, Applicant alleged that Iguchi fails to disclose that an interface being formed between the lower end portion of the semiconductor body and the first film of the conductive layer (Remarks, pages 14-15). Examiner respectfully disagrees. Iguchi’s FIG. 1 shows an interface being formed between the lower end portion of the semiconductor body SP1 and the first film CP of the conductive layer.
Applicant's arguments regarding claims 19, 26, and 33 have been fully considered. When “adjacent to” is interpreted as “closest to,” claims 19, 26, and 33 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/XIA L CROSS/Examiner, Art Unit 2892